DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the test record is generated from test data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 6 should be dependent on claim 4.
Claim 7 recites the limitation "wherein the corrective action is selected from a group consisting of discontinuing an algorithm, and modifying an algorithm" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 6 should be dependent on claim 4.
Claim 13 recites the limitation "wherein the test record is generated from test data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 6 should be dependent on claim 11.
Claim 14 recites the limitation "wherein the corrective action is selected from a group consisting of discontinuing an algorithm, and modifying an algorithm" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 6 should be dependent on claim 11.
Claim 20 recites the limitation "wherein the test record is generated from test data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 6 should be dependent on claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2019/0317994).
Regarding Claim 1, Singh et al. discloses a computer-based method of detecting and mitigating bias, the method comprising: receiving real-world data from a database (the defined plurality of components further comprise an auto-suggestion mechanism 305 for auto-generating, based upon one or more training datasets, a plurality of recommended questions for the one or more users to process the natural language queries) (page 5, paragraph [0033]); creating an inverted index from the real-world data (The step of generating the first set of responses comprises mapping one or more entities corresponding to the one or more knowledge graphs 322 with one or more phrases corresponding to the classified set of natural language queries by an inverted index based searching technique and traversing, based upon the mapping, the one or more knowledge graphs 322 to generate the first set of responses) (page 9, paragraph [0076]); analyzing words in the inverted index, wherein the analyzation identifies a plurality of categories in the real-world data (Considering an example scenario, the one or more phrases corresponding to the classified set of natural language queries “Show me deep learning papers in cloud robotics” and “How many people are working in company X on Deep Genomics” may be “cloud robotics” and “deep genomics” respectively. This is performed by implementing the inverted index based searching technique) (page 9, paragraph [0077]); and generating a structure template containing various entities within each category of the plurality of categories (based upon the list of missing information, the one or more hardware processors 104 generate one or more questions in natural language from a set of templates in accordance with an entity and the corresponding missing properties) (page 10, paragraph [0087]).
Regarding Claim 2, Singh et al discloses a method, wherein the analyzation infers a plurality of other categories from the real-world data (Considering an example scenario, the one or more phrases corresponding to the classified set of natural language queries “Show me deep learning papers in cloud robotics” and “How many people are working in company X on Deep Genomics” may be “cloud robotics” and “deep genomics” respectively. This is performed by implementing the inverted index based searching technique) (page 9, paragraph [0077]).
Regarding Claim 3, Singh et al discloses a method, wherein the words in the inverted index are selected from a group consisting of terms, and phrases (By using the inverted index based searching technique, one or more nodes corresponding to the one or more knowledge graphs 322 are identified and become the starting point of traversal of the one or more knowledge graphs 322) (page 9, paragraph [0078]).
Regarding Claim 5, Singh et al discloses a method, wherein the categories are selected from a group consisting of names, addresses, genders, email addresses, zip codes, telephone numbers, and educational institutions (The IAD framework 308 provides a library of information extractors such as Date Extractor, Number Extractor, Pattern Extractor (based on specified list of entity names), etc. Custom extractors can also be written for other requirements where the above do not suffice) (page 9, paragraph [0072]).
Regarding Claim 6, Singh et al discloses a method, wherein the test record is generated from test data (based upon the list of missing information, the one or more hardware processors 104 generate one or more questions in natural language from a set of templates in accordance with an entity and the corresponding missing properties) (page 10, paragraph [0087]).
Regarding Claim 7, Singh et al discloses a method, wherein the corrective action is selected from a group consisting of discontinuing an algorithm, and modifying an algorithm ( Once the guess if made, the one or more knowledge graphs 322 may be updated and the suitable answer(s) from the one or more knowledge graphs 322 based upon the update may be communicated to the one or more users) (page 10, paragraph [0088-0089]).
Claims 8 and 15 are rejected for the same reason as claim 1.
Claims 9 and 16 are rejected for the same reason as claim 2. 
Claims 10 and 17 are rejected for the same reason as claim 3.
Claims 12 and 19 are rejected for the same reason as claim 5.
Claims 13 and 20 are rejected for the same reason as claim 6.
Claims 14 is rejected for the same reason as claim 7.
Allowable Subject Matter
Claims 4, 11, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “further comprising: receiving a test record of the structure template; providing alternative entities in the test record where bias is likely to occur; and in response to determining bias exists, indicating a corrective action” as recited in claims 4, 11, and 18.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalikivayi et al. (US 10,169,802) discloses a data refining engine for high performance analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672